RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0812-18T2

STATE OF NEW JERSEY,

          Plaintiff-Appellant,

v.

JEAN M. ANTOINE,

     Defendant-Respondent.
______________________________

                    Submitted March 7, 2019 – Decided April 30, 2019

                    Before Judges Simonelli and Whipple.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Union County, Indictment No. 17-11-0812.

                    Michael A. Monahan, Acting Union County
                    Prosecutor, attorney for appellant (Michele C. Buckley,
                    Special Deputy Attorney General/Acting Assistant
                    Prosecutor, of counsel and on the brief).

                    John O. Paragano, attorney for respondent.

PER CURIAM
      By leave granted, the State appeals from the August 21, 2018 grant of

defendant Jean Antoine's motion to suppress evidence seized from his apartment

pursuant to a search warrant. Following a hearing, Judge Lisa Miralles Walsh,

J.S.C., issued a written opinion concluding the search warrant for defendant's

home was not supported by probable cause. We affirm for the reasons stated in

the judge's thorough, well-reasoned opinion.

      On appeal, the State raises the following point:

            POINT I

            THE TRIAL COURT ERRED BY SUPPRESSING
            EVIDENCE SEIZED PURSUANT TO A VALID
            SEARCH WARRANT ISSUED UPON PROBABLE
            CAUSE, THEREBY IMPROPERLY REVERSING
            THE JUDGMENT OF ANOTHER SUPERIOR
            COURT JUDGE.

      The State argues it was improper for Judge Walsh to reverse the probable

cause determination of the judge who initially issued the search warrant. We

disagree.   The trial judge's review, including a full hearing and cross-

examination, is essential "to ensure that the magistrate had a substantial basis

for . . . conclud[ing] that probable cause existed." State v. Sullivan, 169 N.J.

204, 212 (2001) (alteration in original) (quoting Illinois v. Gates, 462 U.S. 213,

238-39 (1983)).



                                                                          A-0812-18T2
                                        2
      Our review of a trial court's decision on a motion to suppress is limited.

State v. Robinson, 200 N.J. 1, 15 (2009). As our Supreme Court has held:

             Appellate review of a motion judge's factual findings in
             a suppression hearing is highly deferential. We are
             obliged to uphold the motion judge's factual findings so
             long as sufficient credible evidence in the record
             supports those findings. Those factual findings are
             entitled to deference because the motion judge, unlike
             an appellate court, has the "opportunity to hear and see
             the witnesses and to have the 'feel' of the case, which a
             reviewing court cannot enjoy."

             [State v. Gonzales, 227 N.J. 77, 101 (2016) (citations
             omitted).]

      We will "reverse only when the trial court's determination is so clearly

mistaken that the interests of justice demand intervention and correction." State

v. Gamble, 218 N.J. 412, 425 (2014) (quotation omitted). However, we owe no

deference to the trial court's legal conclusions or interpretations of the legal

consequences flowing from established facts, and review questions of law de

novo. State v. Watts, 223 N.J 503, 516 (2015).

      After reviewing the full record, we agree the State's search warrant

application offered no connection between defendant's drug dealing and his

apartment.   The police did not observe defendant engage in hand-to-hand

transactions near his apartment, conduct a controlled buy, or have information

to indicate defendant dealt or stored a controlled dangerous substance (CDS) in

                                                                         A-0812-18T2
                                        3
his apartment. See State v. Boone, 232 N.J. 417, 429-30 (2017) (probable cause

to search the defendant's apartment did not exist based only on the police's

observation of hand-to-hand transactions and a suspicion the defendant's car

contained CDS). Thus, we discern no reason to reverse.

      Affirmed.




                                                                      A-0812-18T2
                                      4